  Case: 4:20-cv-00621-SNLJ Doc. #: 6 Filed: 08/18/20 Page: 1 of 7 PageID #: 162



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MARY HENDRIXSON,                                  )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )            No. 4:20-cv-621-SNLJ
                                                  )
JULIE HARRIS, et al.,                             )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Mary Hendrixson for leave to

proceed in this action without prepaying fees or costs. Upon consideration of the motion and the

financial information provided in support, the Court concludes that plaintiff is unable to pay the

filing fee. The motion will therefore be granted. Additionally, for the reasons discussed below,

the Court will dismiss this action for want of jurisdiction.

                                          Legal Standard

       The Federal Rules of Civil Procedure require this Court to dismiss an action if it

determines at any time that it lacks subject matter jurisdiction. Fed. R. Civ. P. 12(h)(3).

Additionally, this Court is required review a complaint filed informa pauperis, and must dismiss

it if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. 28

U.S.C. § 1915(e)(2). An action fails to state a claim upon which relief may be granted if it does

not plead "enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

                                               Background

        Plaintiff initiated the instant action on May 6, 2020 by filing a complaint pursuant to 42

U.S.C. § 1983 against Julie Harris, Valerie Fields, Karin Oelzen, and Bradley Harmon. All of the
  Case: 4:20-cv-00621-SNLJ Doc. #: 6 Filed: 08/18/20 Page: 2 of 7 PageID #: 163



defendants are employees of the Missouri Department of Social Services. After plaintiff filed the

original complaint, mail that this Court sent to her was returned without a forwarding address.

However, on June 3, 2020, plaintiff filed an amended complaint that referenced a different

mailing address. The Court updated its records, and resent the earlier correspondence to plaintiff

at that new address. The amended complaint replaces the original complaint, and will be the only

pleading this Court will review. See In re Wireless Telephone Federal Cost Recovery Fees

Litigation, 396 F.3d 922, 928 (8th Cir. 2005) ("It is well-established that an amended complaint

supersedes an original complaint and renders the original complaint without legal effect").

         On January 10, 2020, plaintiff filed a complaint in this Court seeking monetary relief

against Oelzen, Harmon, and other employees of the Missouri Department of Social Services.

Hendrixson v. Tidball, et al., No. 4:20-cv-49-RL W (E.D. Mo. 2020). On January 24, 2020, the

Court dismissed the action after determining that, inter alia, plaintiffs allegations were entirely

conclusory and failed to state a claim upon which relief may be granted.

                                       The Amended Complaint

         Plaintiff filed the amended complaint against the same defendants she named in the

original complaint. She states she sues the defendants in their official and individual capacities.

She invokes this Court's federal question jurisdiction, and avers that she brings this action

pursuant to 42 U.S.C. § 1983. The amended complaint spans 53 pages, and contains a great deal

of unnecessary information, legalese, and conclusory statements. However, it is clear that all of

plaintiffs claims arise from a state determination regarding the custody of her child, identified as

"SPH."

         Plaintiff characterizes this action as "a Suit violating the Parent Child Relationship

initiated by the Department of Family & Protective Services (CD) on October 9, 2018 seeking to



                                                 2
  Case: 4:20-cv-00621-SNLJ Doc. #: 6 Filed: 08/18/20 Page: 3 of 7 PageID #: 164



obtain possession, care, custody and control of a minor SPH, severely limiting and cutting off

parental rights and access to her child." She alleges that the "division of Family Services of St.

Louis Children's Division are liable under 42 U.S.C. § 1983 for the unconstitutional detention"

of SPH, and that such detention was "based on a pervasive pattern of lies, perjury, falsifying

court documents and an extensive suppression of abuse under state care who is being wrongfully

detained in a state custody by Defendants."

       Throughout the amended complaint, plaintiff refers to the defendants collectively and

levels conclusory allegations against them. For example, she alleges the defendants "lied,

falsified evidence and suppressed exculpatory evidence on Plaintiff," and "the managers" were

"deliberately indifferent to the need to train or supervise its employees adequately." She

references dependency proceedings held in court, and alleges the defendants collectively

engaged in "malicious activities" such as fabricating evidence, committing perjury, and

falsifying medical records throughout such proceedings. She also alleges the defendants misled

and conspired to deceive the dependency court. She alleges that the St. Louis Division of Family

Services "and the above identified individuals, and any unknown persons and entities, did

conspire and aid and abet each other in the effectuation of their common scheme and plan which

resulted in the denial of Plaintiffs rights and privileges under both State and Federal law." The

amended complaint continues in this manner.

       As relief, plaintiff asks this Court to enter an order stating that the defendants violated her

constitutional rights and that SPH is entitled to immediate release into her custody, and directing

defendants to deliver SPH to her custody. She also seeks an order directing the defendants to

release various records, and pay attorney's fees and costs.

                                                Discussion



                                                  3
  Case: 4:20-cv-00621-SNLJ Doc. #: 6 Filed: 08/18/20 Page: 4 of 7 PageID #: 165



        Plaintiff characterizes this case as a § 1983 action against individuals involved in state

court proceedings. However, her claims amount to nothing more than an indirect attempt to

challenge the outcome of a state child custody determination. The Rooker-Feldman 1 doctrine

recognizes that, with the exception of habeas corpus petitions, lower federal courts lack subject

matter jurisdiction over cases brought by people who did not prevail in state court "complaining

of injuries caused by state court judgments rendered before the district court proceedings are

commenced and inviting district court review and rejection of those judgments." Exxon Mobile

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,284 (2005); Ballinger v. Culotta, 322 F.3d 546,

548 (8th Cir. 2003) (a federal district court lacks jurisdiction to consider a claim that "in effect

constitutes a challenge to a state court decision").

       The Rooker-Feldman doctrine forecloses both straightforward appeals of state court

judgments, and indirect attempts by federal plaintiffs to undermine state court determinations.

Impermissible appellate review occurs when a lower .federal court entertains claims that are

"inextricably intertwined" with a state determination. Feldman, 460 U.S. at 482 n. 16; Keene

Corp. v. Cass, 908 F.2d 293, 297 (8th Cir. 1990). The federal claims are inextricably intertwined

with the state determination "if the federal claim succeeds only to the extent that the state court

wrongly decided the issue before it." Keene Corp., 908 F.2d at 296 (internal citations omitted).

The state and federal claims need not be identical for the doctrine to bar the federal claims. In re

Goetzman, 91 F.3d 1173, 1177-78 (8th Cir. 1996).

       The Rooker-Feldman doctrine is clearly applicable here. Plaintiff filed this action to

challenge the state's determination to remove SPH from her custody. She seeks an order from

this Court declaring that the state's determination was wrong, and ordering that SPH be returned


1See generally District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983) and Rooker
v. Fidelity Trust Co., 263 U.S. 413, 416 (1923).

                                                  4
  Case: 4:20-cv-00621-SNLJ Doc. #: 6 Filed: 08/18/20 Page: 5 of 7 PageID #: 166



to her custody. Plaintiff's claims succeed only to the extent the state determination was wrong,

and granting her the relief she seeks would effectively reverse the state court's decision. "Where

federal relief can only be predicated upon a conviction that the state court was wrong, it is

difficult to conceive the federal proceeding as, in substance, anything other than a prohibited

appeal of the state-court judgment." Keene Corp., 908 F.2d at 296-97 (quoting Pennzoil Co. v.

Texaco, Inc., 481 U.S. 1, 25 (1987) (Marshall, J., concurring)). While plaintiff uses § 1983 as a

platform for her claims, "a litigant cannot circumvent Rooker-Feldman by recasting his or her

lawsuit as a§ 1983 action." Bechtold v. City of Rosemount, 104 F.3d 1062, 1065 (8th Cir. 1997)

(citing Keene Corp., 908 F.2d at 297). Lower federal courts lack jurisdiction "over challenges to

state court decisions . . . even if those challenges allege that the state court's action was

unconstitutional." Feldman, 460 U.S. at 486. Under the foregoing principles, the Court concludes

that the Rooker-Feldman doctrine divests it of jurisdiction over plaintiff's claims, and will

dismiss this action pursuant to Fed. R. Civ. P. 12(h)(3).

       To the extent plaintiff can be understood to challenge or seek to restrain any ongoing

state proceeding regarding custody of SPH, or grant relief against the defendants that would

interfere with their ability to carry out state child custody determinations, the doctrine articulated

in Younger v. Harris, 401 U.S. 37 (1971) precludes the exercise of this Court's jurisdiction.

Under Younger, federal courts should abstain from exercising their jurisdiction if there is an

ongoing state proceeding that implicates important state interests and provides an adequate

opportunity to raise any relevant federal questions. Tony Alamo Christian Ministries v. Selig, 664

F.3d 1245, 1249 (8th Cir. 2012), Cormack v. Settle-Beshears, 474 F.3d 528, 532 (8th Cir. 2007).

Clearly, ongoing state proceedings regarding child custody implicate important state interests,

and plaintiff can raise any federal constitutional claims in such proceedings. Additionally, this



                                                  5
  Case: 4:20-cv-00621-SNLJ Doc. #: 6 Filed: 08/18/20 Page: 6 of 7 PageID #: 167



Court detects no bad faith, harassment, or extraordinary circumstance that would make

abstention inappropriate. See Gillette v. N Dakota Disc. Bd Counsel, 610 F.3d 1045, 1046 (8th

Cir. 2010).

       Even if jurisdiction were present, this action would be dismissed pursuant to 28 U.S.C. §

1915(e)(2). Plaintiffs official capacity claims against the defendants, all of whom are employees

of a Missouri state agency, would be barred by the Eleventh Amendment. Additionally, the

amended complaint contains only generally-asserted claims that amount to nothing more than the

"unadorned,   "the-defendant-unlawfully-harmed-me" accusations        that   offer "labels   and

conclusions" or a "formulaic recitation of the elements of a cause of action" that the Supreme

Court has found deficient. Iqbal, 556 U.S. at 678 (internal citations omitted). Accordingly,

plaintiffs allegations would fail to state a plausible claim for relief against any of the named

defendants.

       Accordingly, for all of the foregoing reasons,

       IT IS HEREBY ORDERED that plaintiffs Application to Proceed in District Court

Without Prepaying Fees or Costs (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that this case is DISMISSED. A separate order of

dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiffs Motion to Appoint Counsel (ECF No. 3)

is DENIED as moot.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this   /8-f(   day of August, 2020.




                                                6
Case: 4:20-cv-00621-SNLJ Doc. #: 6 Filed: 08/18/20 Page: 7 of 7 PageID #: 168




                                      STEPHEN N. LIMBAui ~ -
                                      UNITED STATES DISTRICT JUDGE




                                      7
